El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
En 18 de diciembre de 1897, Doña María de los Ange-les Mariani y Mariani, esposa de Don José Trani y Dragoni, otorgó a favor de este último un poder general, autorizán-dole entre otras cosas, en su nombre y representación, pri-mero, para que administre y cuide de todos los bienes que entonces poseía y los que en lo sucesivo pudiera- adquirir; recaude sus rentas y productos y practique las demás ges-tiones de un celoso y entendido administrador; venda, arriende, permute, hipoteque y ceda cualesquiera fincas rús-ticas o urbanas, censos, servidumbres, créditos hipotecarios y otros derechos reales y personales que correspondan a la mandante y que adquiera en lo sucesivo, por los precios, pactos y condiciones que estime convenientes, cobrando y pa-*760gando al contado o a plazos, exigiendo seguridades respecto de las cantidades que quedaren aplazadas, formalizando al efecto las escrituras congruentes que firmará por sí con las cláusulas necesarias para su validez; y cuarto, para que dé y tome prestado cualesquiera cantidades en efectivo y de cosas fungibles, otorgando obligaciones hipotecarias con el interés, tiempo y condiciones que le parezcan ventajosos.
En febrero 24, 1916, Don José María Trani y Dragoni, por su propio derecho y como apoderado de su esposa Doña María de los Angeles Mariani y Mariani, constituyó hipoteca volun-taria sobre cierta finca perteneciente a la sociedad de ganan-ciales.
Presentado este documento al registro fué denegada su inscripción por las razones consignadas por el registrador en su nota, las cuales son como sigue:
“Denegada la inscripción del precedente documento en cuanto a la parte de la hacienda ‘ Arvela ’ que radica en el barrio Río Prieto Saliente, término municipal de Tauco, única que corresponde a la demarcación de este registro, por no hallarse inscrita dicha finca a nombre del deudor Don José María Trani y Dragoni ni tener éste tampoco poder especial de sn esposa para hipotecar bienes ganan-ciales, y tomada en su defecto anotación preventiva por 120 días, a favor de la sociedad mercantil Gr. Llinás & Ca., al folio 155 del tomo 41 de Yauco, finca No. 2401, anotación letra A. San Germán, marzo 6 de 1916. A. Malaret. El registrador.”
El recurrente no discute el primer fundamento que ha sido aducido y renuncia expresamente toda cuestión relativa al particular, pero insiste en que debe ser revocada la califi-cación en lo que respecta a la suficiencia del poder. La cues-tión no es res nova en este tribunal, pues fué resuelta en sen-tido adverso a las pretensiones del recurrente hace algunos años, en el caso de López Landrón v. El Registrador, 15 D. P. R. 722.
En el presente caso ocurre además la particularidad de que el poder de que se trata fué otorgado por la esposa Doña María de los Angeles Mariani a favor de su esposo Don José *761Trani en 18 de diciembre de 1897, o sea en fecha en'que el Código Civil Español no había sido reformado en el sentido de que los bienes inmuebles de la sociedad conyugal no po-drían ser enajenados o gravados bajo pena de nulidad, sino mediante el consentimiento expreso de ambos cónyuges, pre-cepto establecido por el artículo 159 del Código Civil refor-mado. No podía, pues, entonces, la esposa tener la intención de conferir a su consorte facultad para que la representara en los actos constitutivos de enajenación o gravamen de bie-nes gananciales.
Es de confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.